DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 21-24, 26-27 and 32-40 were rejected in Office Action from 02/22/2022.
	Applicant filed a response, amended claims 21, 23, 26-27, 34 and 39, cancelled claims 22 and 24, and added claims 41-42. Claims 1-20 were previously cancelled. 
	Claims 21, 23 and 25-42 are currently pending in the application, of claims 25 and 28-31 are withdrawn from consideration.
	Claims 21, 23, 26-27 and 32-42 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23, 26-27 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hallum (U.S. Patent 6,455,181) and further in view of Balliet et al. (U.S. Patent Application Publication 2004/0197621).
Regarding claim 21 and 23, Hallum teaches a plurality of fuel cell stack assemblies (i.e., stack) (column 2, lines 54-60) each including a plurality of fuel cells (column 2, lines 54-60) comprising anodes and cathodes (column 2, lines 54-60; column 3, lines 58-67; column 4, lines 65-67; column 5, lines 1-15);
a hydrogen concentration sensor (i.e., sensor) (80) that provides an indication of a first and second hydrogen concentration in a fluid flowing into and anode inlet and out of and anode exit respectively (i.e., sensor detects the concentrations of hydrogen ion the gases flowing in anode gas inlet and outlet lines) (column 5, lines 15-20) (which corresponds to a first hydrogen concentration sensor that provides an indication of a first concentration of hydrogen; and an indication of a second concentration of hydrogen); and
a processor (i.e., controller) that determines a utilization of hydrogen based on the first and second concentrations and utilization of hydrogen by at least one of the plurality of cell stack assemblies (i.e., the difference in hydrogen concentration is measured and transmitted to a controller which regulates the gas inlet…based on the amount of hydrogen needed or desired to operate the stack) (column 5, lines 18-32). 
Hallum does not explicitly articulate a first hydrogen concentration sensor and a second hydrogen concentration sensor however, as articulated above, Hallum teaches a sensor that provides the indication of concentration of hydrogen in the anode inlet and outlet. However, Hallum teaches the system can include one or more additional sensors which can be connected in series to the sensor (column 3, lines 45-51). A such, it would be obvious to a skilled artisan to add an additional sensors (i.e., second and third hydrogen concentration sensor) to provide indication of a concentration of hydrogen separately at particular points in the system (i.e., fuel cell stack assembly) as Hallum already recognize the need of hydrogen sensors, and thereby arrive at the claimed invention.   
In addition, the Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim (i.e., sensors; processor), such is expected to perform the functional limitations (i.e., provides an indication of a concentration of hydrogen; determine a utilization of hydrogen). 
Moreover, a skilled artisan would appreciate incorporating a plurality of cell stack assemblies to predictably increase the capacity of the device to mount an increased number of cells stack and therefore, provide desired or higher output power/voltage (as Hallum suggests). If one increase the number of stacks, it would be apparent to include a sensor for each in order to monitor and regulate hydrogen utilization of each stack assembly thereby arriving at the presently claimed invention where a plurality of first, second, third, etc. of sensors can by installed to monitor hydrogen concentrations. In fact, Hallum teaches the use of one membrane electrode assembly (MEA) or a plurality of a plurality of MEAs (i.e., 10 MEA). Therefore, it is clear that more than one sensor (e.g., 10) would be required so as to provide an indication of hydrogen concentration for each MEA operation. 
As to the particulars of the power plant, while not explicitly articulated by Hallum, the foregoing is implicit or at the very least highly obvious. For instance, Hallum teaches the system can include multiple fuel cell stack (i.e., first and second fuel cell stack) (column 3, lines 59-67). Fuel cell power plants are known to include multiple fuel cell stacks to provide a higher power output depending on a particular power demand. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fuel cell stack assembly of Hallum would have utility in a power plant, and have a power plant inlet and outlet for carrying fuel towards and fluid away accordingly as doing so would amount to nothing more than to use a known system (i.e., plurality of fuel cell stack assemblies) to accomplish a predictable result (i.e., increase power output). However, additional guidance or evidence is provided below.
Balliet, directed to a fuel cell power plant having a fuel cell concentration censor (abstract), teaches fuel cells are known and commonly used to produce electrical energy from hydrogen and have applicability in power plants (paragraph [0002]) having an anode inlet (28) for carrying fuel towards anodes of the fuel cells (paragraph [0018] and anode outlet (50) for carrying fluid away from anodes of the fuel cells (paragraph [0019) (see figure 1).
In view of the disclosure of Balliet of the applicability of fuel cells in power plants, it would therefore be obvious to one of ordinary skill in the art to use the fuel cell stacks of Hallum for a fuel cell power plant as taught by Balliet, and thereby arrive at the claimed invention. 
Hallum does not explicitly articulate the particular configuration of the processor as recited in the instant claim however, Hallum teaches the processor (i.e., controller) controls or adjust the flow of hydrogen (i.e., gas) in response to a measured voltage to an amount of hydrogen needed or desire (column 5, lines 15-31; column 6, lines 30-57). As such, it is clear that the processor can determine or provides an indication to a hydrogen utilization within and outside a preselected range to respond to and process instructions based on hydrogen needed or required and therefore, provide a required power output based on voltage measurements which meets the requirements of the claimed limitations. In addition, a skill artisan would appreciate using an alarm indicating fuel starvation as this is a common method of alert or signal utilized when something reach a value outside of an established threshold percentage1. It is also noted that such limitations in the instant claims are interpreted to be functionally defined limitations of the claimed power plant (see MPEP 2114(I)). It is submitted that the apparatus of Hallum possesses the requisite claimed structure (i.e., fuel cell stack assemblies, fuel cells, sensor, processor), such that it would necessarily follow that the system is expected to perform the recited functionality.
Regarding claims 26-27, as indicated above Hallum teaches at least one fuel cell stack assembly (i.e., first and second fuel cell stack) (column 3, lines 59-67). Hallum teaches a hydrogen concentration sensor (i.e., sensor) (80) that provides an indication of a first and second hydrogen concentration in a fluid flowing into and anode inlet and out of and anode exit respectively (i.e., sensor detects the concentrations of hydrogen ion the gases flowing in anode gas inlet and outlet lines) (column 5, lines 15-20) and a processor (i.e., controller) that determines a utilization of hydrogen based on the first and second concentrations (i.e., the difference in hydrogen concentration is measured and transmitted to a controller which regulates the gas inlet) (column 5, lines 18-32). The particular of the third hydrogen concentration sensor is not explicitly articulated however, Hallum teaches the system can include one or more additional sensors which can be connected in series to the sensor (column 3, lines 45-51). A such, it would be obvious to a skilled artisan to add a plurality of third hydrogen concentration sensor to provide indication of a third concentrations of hydrogen associated with anodes exit the fuel cell stack assemblies and the processor to determine a utilization of hydrogen based on respective indications from third hydrogen concentration sensors, and thereby arrive at the claimed invention as recited in the instant claims. Moreover, as articulated above a skilled artisan would appreciate incorporating a plurality of cell stack assemblies to predictably increase the capacity of the device to mount an increased number of cells stack and therefore, provide desired or higher output power/voltage (as Hallum suggests). If one increase the number of stacks, it would be apparent to include a sensor for each (as one stack requires a sensor to monitor the hydrogen concentration) in order to monitor and regulate hydrogen utilization thereby arriving at the presently claimed invention. If one increase the number of stacks, it would be apparent to include a sensor for each in order to monitor and regulate hydrogen utilization of each stack assembly thereby arriving at the presently claimed invention where a plurality of first, second, third, etc. of sensors can by installed to monitor hydrogen concentrations. In fact, Hallum teaches the use of one membrane electrode assembly (MEA) or a plurality of a plurality of MEAs (i.e., 10 MEA). Therefore, it is clear that more than one sensor (e.g., 10) would be required so as to provide an indication of hydrogen concentration for each MEA operation. 
In addition, the Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim (i.e., sensors; processor), such is expected to perform the claimed functional limitations (i.e., provides an indication of a concentration of hydrogen; determine a utilization of hydrogen, etc.). 
Regarding claim 40-41, Hallum teaches the fuel cell power plant as described above in claim 21. Further, Hallum teaches the system can operate optimally with a gas inlet of 40% excess of hydrogen and gas outlet of 5% hydrogen which results in a hydrogen utilization of 87% (40%-5% = 35%/40%=87%) (column 6, lines 30-57). Further, Hallum teaches if the gas outlet is more than 5%, the fuel cell system send a signal to the controller to adjust gas inlet and regulate hydrogen utilization (column 6, lines 30-57). For instance, more than 5% includes 8% which result in a hydrogen utilization of 80% (40%-5% = 32%/40% = 80%) which falls within the claimed range. As such, it is clear that there is a predetermined relationship between an optimum hydrogen utilization and an outside range where system is adjusted to return to the optimum range. Moreover, it is known in the art of fuel cells that the hydrogen utilization is directly correlated to the power output. While Hallum does not explicitly articulate the power output, Hallum teaches the processor (i.e., controller) controls or adjust the flow of hydrogen (i.e., gas) in response to a measured voltage to an amount of hydrogen needed or desire (column 5, lines 15-31; column 6, lines 30-57). As such, it is clear that the processor can determine or provides an indication to a hydrogen utilization within and outside a preselected range to respond to and process instructions based on hydrogen needed or required and therefore, provide a required power output which meets the requirements of the claimed limitations. In addition, one could have easily adjusted the amount of fuel cells based on a desired power output or required load. Individual fuel cells can be stacked to provide more power. The taller the stack the more power it generates. Because of the stackability, fuel cells can be manufactured to scale for a variety of power needs2. As such, the hydrogen utilization and the claimed power output appears to be apparent to a skilled artisan based on particular power needs. 
Claims	32-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hallum (U.S. Patent 6,455,181) and further in view of Balliet et al. (U.S. Patent Application Publication 2004/0197621) as applied to claim 21 above and further, in view of Koji et al. (JP2000131273A, machine translation).
Regarding claim 32, Hallum teaches the fuel cell power plant as described above in claim 21. Hallum does not describes the particular structure of the hydrogen sensor as recited in the instant claim.
Koji, directed to a hydrogen gas sensor (paragraph [0001]), teaches a hydrogen sensor that provides an indication of hydrogen concentration (paragraph [0001]) comprising:
a hydrogen chamber (i.e., gas chamber) (17) configured to isolate hydrogen within the hydrogen chamber from gas outside the hydrogen chamber (i.e., the hydrogen is accumulated in the reference gas chamber 17) (paragraph [0013]-[0017]) (see figure 1);
a hydrogen evolving electrode (6) (i.e., second electrode) configured to generate pure hydrogen within the hydrogen chamber (i.e., the protons and electrons that have reaches the second electrode 6 react to generate hydrogen) (paragraph [0013]-[0017] – Note: the electrolyte is selectively proton permeable and thus the hydrogen that forms would be “pure hydrogen” as the only compound present would be protons that react to form the hydrogen gas);
a reference electrode (8) (i.e., fourth electrode) situated to be exposed to pure hydrogen within the hydrogen chamber (i.e., the hydrogen is in contact with the forth electrode) (paragraph [0013]-[0017]) (see figure 1);
a detection electrode (7) (i.e., third electrode) associated with the reference electrode, the detection electrode being situated to be exposed to gas outside the hydrogen chamber, the detection electrode being configured to provide an indication of a concentration of hydrogen in the gas outside the hydrogen chamber (i.e., third electrode 7 is present outside the gas chamber 17 - see figure 1-2; wherein with the electromotive force measuring means 12, the hydrogen concentration in the measurement gas can be known.) (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generically disclosed hydrogen concentration sensor of Hallum with the hydrogen sensor taught by Koji because Koji teaches that the sensor can be used to detect the concentration of hydrogen and the selection of a known material which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP 2144.07). Furthermore, the simple substitution of one known element for another (i.e., one hydrogen concentration sensor for another) is likely to be obvious when predictable results are achieve (i.e., determining the concentration of hydrogen gas) (see MPEP 2143). 
Regarding claim 33, Hallum teaches the fuel cell power plant as described above in claim 21 and 32 to include the hydrogen concentration sensor as modified by Koji and further teaches the hydrogen evolving electrode introduces a positive pressure within the hydrogen chamber (i.e., the hydrogen accumulated in the reference gas chamber 17 escapes to the outside through the ventilation hole) (paragraph [0009], [0016]). 
In addition, the limitation “introduces a positive pressure within the hydrogen chamber” is interpreted to be a functionally defined limitation (see MPEP 2114(I)). It is submitted that the apparatus of Hallum possess the requisite claimed structure (i.e., a hydrogen concentration sensor), such that it would necessarily follow that the system would be capable of performing the recited functionality.  
Regarding claim 34, Hallum teaches the fuel cell power plant as described above in claim 21 and 32-33 to include the hydrogen concentration sensor as modified by Koji and further teaches:
the hydrogen chamber includes a vent (i.e., gas is vented out ventilation hole 17a) (paragraph [0016]); and
the positive pressure within the hydrogen chamber prevents the gas outside the hydrogen chamber from entering the hydrogen chamber through the vent (i.e., the accumulating hydrogen gas is vented through the ventilation means so that the gas is released when certain partial pressure of hydrogen is accumulated so as to keep the reference gas (hydrogen) partial pressure constant) (paragraph [0009], [0016]) (see figure 1) (Note: the constant partial pressure would necessarily keep outside gas from entering into the reference gas chamber otherwise the chamber would not provide a suitable hydrogen gas as a reference). 
In addition, the limitation “prevents the gas outside the hydrogen chamber from entering the hydrogen chamber through the vent” is interpreted to be a functionally defined limitation (see MPEP 2114(I)). It is submitted that the apparatus of Hallum possess the requisite claimed structure (i.e., a hydrogen concentration sensor), such that it would necessarily follow that the system would be capable of performing the recited functionality.  
Regarding claim 35, Hallum teaches the fuel cell power plant as described above in claim 21 and 32 to include the hydrogen concentration sensor as modified by Koji and further teaches:
the hydrogen evolving electrode is part of a first electrochemical cell; and the reference electrode (i.e., the second electrode 6 is part of a first (top) electrochemical cell connected to a DC voltage source 10 that make up the hydrogen pump electrochemical cell) (paragraph [0014]) (see figure 1); and 
the detection electrode are part of a second electrochemical cell (i.e., forth electrode 8 and third electrode 7 are part of a second electrochemical cell that is connected to an electrometer 12 used to measure the hydrogen concentration (paragraph [0015]-[0017]) (see figure 1).
Regarding claim 36, Hallum teaches the fuel cell power plant as described above in claim 21, 32, and 35 to include the hydrogen concentration sensor as modified by Koji and further teaches:
the first electrochemical cell comprises a first matrix containing an electrolyte (i.e., the first top electrochemical cell comprises a solid electrolyte 2 that has perovskite-type proton conductive solid electrolyte material) (paragraph [0007], [0015]) (see figure 1); 
the first electrochemical cell comprises a hydrogen oxidizing electrode (i.e., first electrode 5 oxidizes the hydrogen gas in the measurement gas to form a proton and electrons that travel through the electrolyte 2) (paragraph [0016]) (see figure 1); 
the first matrix is at least partially situated between the hydrogen oxidizing electrode and the hydrogen evolving electrode (i.e., the solid electrolyte 2 is disposed at least partially between the first electrode 5 and the second electrode 6) (paragraph [016]) (see figure 1); and 
a voltage is applied across the hydrogen-evolving electrode and the hydrogen-oxidizing electrode (i.e., DV voltage source 10 applies a voltage to the first electrode 5 and second electrode 6 to oxidize the hydrogen gas at the second electrode 5 (paragraph [0016]) (see figure 1).
Regarding claim 37, Hallum teaches the fuel cell power plant as described above in claim 21, 32, and 35-36 to include the hydrogen concentration sensor as modified by Koji and further teaches:
the second electrochemical cell includes a second matrix at least partially situated between the reference electrode and the detection electrode (i.e., solid electrolyte 3 is disposed between the forth electrode 8 and the third electrode 7) (paragraph [0013] (see figure 1); and 
a voltage across the reference electrode and the detection electrode provides the indication of the concentration of hydrogen in the gas outside the hydrogen chamber (i.e., an electromagnetic force is generated and measured via measuring means 12 that is an indication of the hydrogen concentration in the measurements gas) (paragraph [0016]-[0017]).
Regarding claim 39, Hallum teaches the fuel cell power plant as described above in claim 21 to include the hydrogen concentration sensor as modified by Koji and further teaches the sensor can detect difference in content of a gas in an inlet stream and an outlet stream of the system (abstract) (column 3, lines 1-15) which reads on the claimed limitation.
Regarding claim 40, Hallum teaches the fuel cell power plant as described above in claim 21 and 32 to include the hydrogen concentration sensor as modified by Koji and further teaches no current passes at the reference electrode (i.e., no current passes at the fourth electrode 8) (paragraph [0017]) (figures 1-2).
Claim 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hallum (U.S. Patent 6,455,181) and further in view of Balliet et al. (U.S. Patent Application Publication 2004/0197621) as applied to claim 21, 32 and 35-37 above and further, in view of Koji et al. (JP2000131273A, machine translation) and LaConti (U.S. Patent 4,025,412).
Regarding claim 38, Hallum teaches the fuel cell power plant as described above in claim 21 and 32-37 to include the hydrogen concentration sensor as modified by Koji but is silent with respect to the electrolyte in the first and second matrix being phosphoric acid.
LaConti teaches an electrochemical cell wherein the electrodes are separated by the electrolyte element wherein the electrolyte may be a fiber glass containing an aqueous solution of an acid such as phosphoric acid (column 4, lines 23-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the solid electrolyte of Hallum as modified by Koji, and use a fiberglass material with phosphoric acid as LaConti teaches those electrolytes can be used as an electrolyte for gas sensing electrodes (column 4, lines 23-30) and the selection of a known material, which is based upon its utility for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP 2144.07). Furthermore, the simple substitution of one known element for another (i.e., one electrolyte material of an electrochemical cell of a gas sensor for another electrolyte material) is likely to be obvious when predictable results are achieved (i.e., provide ion transfer between electrodes in the electrochemical cell) (see MPEP 2143). Moreover, LaConti teaches the sensor having low power consumption therefore, it would be obvious to a skilled artisan to utilized the particulars of the sensor as taught by LaConti in order to decrease power consumption of the claimed system. 

Response to Arguments
	Examiner appreciates the amendments to the claims to address claim informalities and 112(b) issues of antecedent basis and indefiniteness. As such, the previous objections and rejections under 112 are withdrawn. 
	Applicant primarily argue that Hallum does not mention a measured voltage or power output and therefore, there is no reason or suggestion to establish a prima facie obviousness.
Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hallum clearly teaches hydrogen utilization and the correlation between hydrogen consumption and cell voltage. It is well known in the art of fuel cells that hydrogen utilization is directly related to cell voltage and power output. As such, it is reasonable to conclude that since the controller of Hallum measure and regulate hydrogen consumption and measure cell voltage associated with hydrogen use, correlation between power output can also be achieved. The below references are provided as an evidence that hydrogen utilization is directly related to power output which supports the conclusion that Hallum controller can also provide power output data:
Hsu et al. (U.S. Patent Application 2005/0153180), paragraph [0028].
Tanuma (U.S. Patent Application Publication 2008/0223516), paragraph [0003]).
Ghezel-Ayagh et al. (U.S. Patent Application Publication 2010/0028730), paragraph [0044], [0051]).
Kashiwagi (U.S. Patent 4,766,044), C4:L9-23.
Kashiwagi (U.S. Patent Application Publication 2001/0051290), Figure 10, paragraph [0006], [0021], [0060]).
Lomax et al. (U.S. Patent 6,368,735), C6:L3-14.
Kosako et al. (U.S. Patent Application Publication 2003/0158273), paragraph [0183]).
Murayama (U.S. Patent Application Publication 2005/0042485 – cited in ids), paragraph [0023], [0052]-[0053], figure 4. 
 
Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Example: CO2 detector or fire alarm system which operation is based on concentration changes. Also, product storage where product is required to be store at specific temperatures. If temperature is outside the required range, an alarm is activated.   
        2 https://www.energy.gov/eere/videos/energy-101-fuel-cell-technology